Exhibit 99.2 Unaudited pro forma combined financial information of MobileBits Holding Corporation and Aixum Tec AG The unaudited pro forma information below gives effect to the share exchange between Aixum Tec AG and MobileBits Holdings Corporation as if it had been consummated as of the beginning of the applicable period. The unaudited pro forma information has been derived from the historical Financial Statements of these two companies. The unaudited pro forma information is for illustrative purposes only. You should not rely on the unaudited pro forma financial information as being indicative of the historical results that would have been achieved had the acquisition occurred in the past or the future financial results that the Company will achieve after the merger. MobileBits Holding Corporation and Aixum Tec AG. Pro forma Combined Balance Sheet (Unaudited) MobileBits Holdings Corporation Aixum Tec AG Pro forma Pro forma 07/31/12 09/30/12 Adjustments Combined ASSETS Current assets: Cash and cash equivalents Investments in marketable securities - Accounts receivable, net Other receivables - Notes receivables, net - - Prepaid expenses and other current assets - Total current assets ) Property and equipment Software development costs, net Software license costs, net - Deposit - Intangible assets, net - Goodwill - TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses Accounts payable and accrued expenses - related parties Advance from MobileBits - - Notes payable - MobileBits - - Stock payable - Short-term debt - related party - Deferred revenues Total current liabilities ) Commitments and contingencies Stockholders' equity: Preferred stock, $0.001 par value; 10,000,000 shares authorized; none issued and outstanding - - - Common stock, $0.001 par value; 250,000,000 shares authorized; 58,897,627 issued and outstanding - Common stock, CHF 0.01 par value; 104,000,000 shares authorized; 74,000,000 shares issued and 71,260,016 shares outstanding - - - Additional paid-in capital Subscriptions receivable ) - ) Accumulated other comprehensiveincome Accumulated deficit ) ) ) Total stockholders' equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Pro forma footnotes: (1) To retire Aixum Tec AG's common stock (2) To eliminate the accumulated deficit of Aixum Tec AG. (3) To record shares issued to Aixum Tec AG shareholders at $0.50 per share. - Due to volume and recent sales of stock in large volumes at $0.50 per share, $0.50 per share was used to value theshares issued upon the share exchange. - The amounts allocated to acquire technology and other intangible assets represent the Company's estimates oftheir fair values at the acquisition date. - The excess of cost over the fair value of the net tangible assets and identifiable intangible assets acquired is recorded as goodwill. (4) To eliminate advances from MobileBits and note payable to Mobilebits upon acquisition. 1 MobileBits Holding Corporation and Aixum Tec AG. Pro forma Combined Statements of Operations (Unaudited) MobileBits Holdings Corporation Aixum Tec AG For the twelve For the twelve months ended months ended Pro forma Pro forma 10/31/11 12/31/11 Adjustments Combined Revenues - Operating expenses: Selling, general and administrative Depreciation and amortization Total operating expenses Loss from operations ) Other income (expense): Interest expense - ) ) Foreign exchange loss - Total other income (expense) - - Net loss ) Other comprehensive income (loss): Cumulative foreign currency translation adjustment - Comprehensive loss ) Net loss per common share - basic and diluted ) ) ) Weighted average number of common shares outstanding - basic and diluted Pro forma footnotes: (1) To adjust Aixum Tec AG shares as if these shares were not issued and outstanding at beginning of the period. (2) To adjust shares issued to Aixum Tec AG shareholders as if these shares were issued since beginning of the period. (3) To record amortization of intangible assets acquired from Aixum Tec AG as if the Company had these assets at beginning of the period. 2 MobileBits Holding Corporation and Aixum Tec AG. Pro forma Combined Statements of Operations (Unaudited) MobileBits Holdings Corporation Aixum Tec AG For the nine For the nine months ended months ended Pro forma Pro forma 07/31/12 09/30/12 Adjustments Combined Revenues Cost of revenues ) - ) Gross profit ) Operating expenses: Selling, general and administrative Depreciation and amortization Total operating expenses Loss from operations ) Other income (expense): Other expense - ) ) Gain on lawsuit settlement - Interest expense ) ) ) Foreign exchange loss ) - ) Total other income (expense) ) ) - ) Net loss ) Other comprehensive income (loss): Cumulative foreign currency translation adjustment - - - Comprehensive loss ) Net loss per common share - basic and diluted ) ) ) Weighted average number of common shares outstanding - basic and diluted Pro forma footnotes: (1) To adjust Aixum Tec AG shares as if these shares were not issued and outstanding at beginning of the period. (2) To adjust shares issued to Aixum Tec AG shareholder as if there shares were issued since beginning of the period. (3) To record amortization of intangible assets acquired from Aixum Tec AG as if the Company had these assets at beginning of the period. (4) To eliminate an intercompany transaction. 3
